Citation Nr: 0007675	
Decision Date: 03/22/00    Archive Date: 03/28/00

DOCKET NO.  97-13 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for degenerative arthritis 
including as secondary to service-connected hepatitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to 
September 1971.  

This appeal arises from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle 
Washington, which denied entitlement to service connection 
for degenerative arthritis.

Service connection is currently in effect for post-traumatic 
stress disorder, rated as 100 percent disabling; hepatitis-
related arthralgias of multiple joints, rated as 40 percent 
disabling; and hepatitis, rated as 10 percent disabling.


FINDINGS OF FACT

The veteran has not presented competent medical evidence of a 
nexus between service or a service-connected disability and 
the development of degenerative arthritis.


CONCLUSION OF LAW

The claim for service connection for degenerative arthritis 
is not well grounded.  38 U.S.C.A. § 5107 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Matters.  A well-grounded service-connection claim 
generally requires medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of nexus between an in-service injury or 
disease and a current disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997) (expressly adopting definition of 
well-grounded claim set forth in Caluza, supra), petition for 
cert. filed, No. 97-7373 (Jan. 5, 1998).  For purposes of 
determining whether a claim is well grounded, the evidence is 
generally presumed to be credible.  See Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995) (citing King v. Brown, 5 Vet. App. 
19, 21 (1993)).  Where the determinative issue involves 
either medical etiology (such as with respect to a nexus 
between a current condition and an in-service disease or 
injury) or a medical diagnosis (such as with respect to a 
current disability), competent medical evidence is generally 
required to fulfill the well-grounded-claim requirement of 
section 5107(a) that the claim be "possible" or "plausible".  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see Caluza, 
supra.  Where the determinative issue does not require 
medical expertise, lay testimony may suffice by itself (such 
as in the recounting of symptoms or, in certain 
circumstances, attesting to in-service incurrence or 
aggravation of a disease or injury).  See Caluza, supra; 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing 
Grottveit, supra).  

With regard to a claim for secondary service connection, a 
claimant must provide competent evidence that the secondary 
condition was caused by the service-connected condition.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).  

Relevant Laws and Regulations.  In general, service 
connection may be granted for disability which is the result 
of disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
they are manifested to a compensable degree within the 
initial post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991 & Supp. 1996); 38 C.F.R. §§ 3.307, 3.309 
(1999).  

Service connection may be granted for disease which is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service. 38 C.F.R. § 3.303(d); see Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).  

Service connection may also be granted for disability which 
is due to service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  See Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  

Factual Background.  On service enlistment examination in 
August 1969 the veteran's spine and musculoskeletal system 
were noted to be normal.  

Service medical records include an X-ray report of the lumbar 
spine from April 1970.  X-rays revealed that the lumbosacral 
spine was normal.  

A February 1971 Narrative Summary from a period of 
hospitalization in service reveals that the veteran was 
diagnosed with hepatitis in December 1970.  He was 
hospitalized for a period of two months.  During his 
hospitalization an orthopedic consult was performed.  The 
veteran had crepitus and subjective pain in the right knee.  
The discharge diagnoses were hepatitis, infectious, cleared, 
and chondromalacia, bilateral, right greater than left, mild.  

At the time of the veteran's separation from the service in 
September 1971 an orthopedic consult was conducted.  The 
veteran reported low back pain and aching pain in the right 
knee.  The examiner's impression was chronic low back strain 
and bilateral chondromalacia of the patella, right worse than 
left.  

On service separation examination in September 1971 the spine 
and lower extremities were noted to be abnormal.  Diagnoses 
of chronic low back strain and chondromalacia were noted.  On 
the bottom of the Report of Medical Examination  a note 
states that the X-rays of the lumbosacral spine and both 
knees revealed no abnormality.  

A VA examination was performed in June 1972.  X-rays of the 
lumbar spine revealed sclerotic changes involving the 
articulation between the 5th lumbar and sacrum.  X-rays of 
the right knee revealed no bone or joint pathology.  The 
diagnoses were possible fibromyositis of mild degree from L-3 
to L-5 chiefly on the left side and history of hepatitis.  

In February 1984 a VA examination was performed.  X-rays of 
the lumbosacral spine showed normal vertebral alignment.  The 
disc spaces were well preserved.  No osseous abnormality was 
seen.  Views of the hands and knees were normal.  The 
examiner's impression was that no musculoskeletal 
abnormalities were seen.  The diagnoses were chronic 
lumbosacral strain, bilateral chondromalacia patellae and 
stress disorder.  

In April 1988 the veteran was evaluated by Objective Medical 
Assessments Corporation.  The case index includes the 
veteran's previous medical history.  It includes a record of 
injuries beginning with a July 1977 auto accident.  The 
history first includes a diagnosis of degenerative disc 
disease in April 1982.  A lumbar myelogram in July 1982 was 
normal.  Degenerative disc disease secondary to facet 
arthritis was first diagnosed in January 1986.  

A January 1989 VA examination included an X-ray report of the 
lumbar spine.  The impression on the X-ray report was 
prominent degenerative joint disease at L4, L5 and minimal 
L4, L5 disc narrowing.  

In May 1992 a VA medical record included a diagnosis of 
"degenerative arthritis of the right knee ?"

A VA examination was performed in May 1994.  The assessments 
were (1) history of infectious hepatitis in Vietnam in 1970; 
no known liver problems since then; no further 
symptomatology; no remarkable findings on examination today; 
(2) low back injury in Vietnam in 1970 by his history; 
ongoing low back problems, progressive over the years; all 
findings consistent with chronic low back strain and likely 
degenerative joint disease of the low back, progressive.  X-
rays of the lumbosacral spine revealed increasing 
degenerative osteoarthritis of the facet joints at L5-S1.  

The veteran and his spouse appeared and offered testimony at 
a hearing in March 1994.  The veteran testified that he had 
hepatitis in service.  (T-2).  The veteran stated that he had 
back spasms.  (T-5).  He had chronic pain.  His knees popped 
and snapped.  His ankles hurt.  (T-6).  His wife said that 
she had not seen a man who had so much pain.  (T-7).  The 
veteran stated his current back problems were related in 
riding in an APC (armored personnel carrier) in service.  (T-
9).  

In December 1995 the veteran went to the VA requesting 
treatment for stiff hands and painful ankles.  The examiner's 
impression was that he had "arthralgias, stiffness in the 
hands and ankles, no arthritis was seen, could be secondary 
to hepatitis C or early rheumatoid arthritis."  

January 1996 VA records reveal that the veteran returned for 
follow up treatment for joint arthralgias.  The assessment 
was that the veteran had arthritis that was hepatitis C 
related.  Later in January it was noted that the veteran had 
both hepatitis C and Hepatitis B.  

VA records from February 1996 noted that the veteran had 
hepatitis C and arthritis with cryoglobulins.  Two days later 
it was noted that the veteran had hepatitis C arthritis.  
March 1996 VA records again noted hepatitis C associated 
arthritis.  

VA records from April 1996 included a diagnosis of chronic 
hepatitis.  A VA examination was performed in July 1996.  In 
the history, the examiner wrote the following: "He 
subsequently developed some joint symptoms and further 
studies in 1995 showed that he had hepatitis C, and it was 
felt that his arthritic symptoms were secondary to the 
hepatitis."  

In June 1997 the RO granted service connection for hepatitis.  

A July 1997 VA examination report includes the following 
assessments:  1. Hepatitis A apparently in the 1970's; 
hepatitis B positivity established in 1995; hepatitis C 
antibody positivity established in the recent couple of 
years.  He does have chronic hepatitis with mild activity per 
4/96 liver biopsy.  He currently has mild liver function test 
elevations and is followed here in the GI clinic.  2.  He 
does have degenerative disc disease of the low back which 
first presented in the 1980's and which would have no 
relationship to the hepatitis.  He does have cryoglobulin-
positive arthralgias of the fingers, which have been 
attributed to the hepatitis per Dr. J. in the Arthritis 
Clinic here at the VA.  His knee problems are found to be 
related to degenerative changes a meniscal injury for which 
he had a recent laparoscopic meniscal debridement, and 
current findings consistent with right medial meniscal 
injury.  The veteran also has mild chronic medial 
epicondylitis of the elbow.  

The RO in a November 1997 rating decision granted service 
connection for cryoglobulin-positive arthralgias.  

In August 1998 a VA examination was performed to determine if 
there was hepatitis related joint disease of any other joints 
in addition to the hands.  After examining the veteran and 
the conclusion of diagnostic testing the examiner addressed 
the issue in his impressions.  He wrote in part as follows:  

1)  Multi-site degenerative joint disease 
with subjective significant impairment of 
abilities and activities of daily living: 
in respect to the patient's hepatitis and 
specific request for opinion of the 
relationship between his reported 
arthralgias and his hepatitis, it is more 
likely than not that his arthralgias are 
hepatitis-induced.  The contribution of 
his documented multi-site degenerative 
joint disease is felt to be no more than 
20%.

*		*		*		*

4)  Specific questions posed to examiner 
via power of attorney:  "Is there 
hepatitis related joint disease of any 
joint other than the hands?":  As above, 
it is a well-documented phenomenon for 
patients with hepatitis to have ongoing, 
chronic arthralgias even in the presence 
of within normal limits liver function 
tests.  

In an October 1998 rating decision the RO granted a separate 
40 percent rating for hepatitis-related arthralgias of 
multiple joints.


Analysis.  The Board must first address the issue of whether 
or not the veteran's claim for degenerative arthritis is well 
grounded.  The evidence includes a current diagnosis of 
degenerative arthritis.  There is no evidence of degenerative 
arthritis during service or during the initial post service 
year.  The veteran has not presented any competent medical 
evidence of a nexus between his currently diagnosed 
degenerative arthritis and service.  Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997)

The veteran has asserted in his testimony that riding in an 
armored personnel carrier in service contributed to the 
development of his current back problems.  He has also 
reported and the service medical records note a back strain 
in service.  There is no competent medical evidence of a 
nexus between the back strain in service and the current 
degenerative joint disease of the lumbosacral spine.  A lay 
person is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).

The veteran's claim for service connection on a direct and 
presumptive basis is not well grounded.

The veteran has also asserted that his degenerative arthritis 
is caused by his service-connected hepatitis.  A claim for 
secondary service connection, like all claims, must be well 
grounded.  38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 
2 Vet. App. 629, 633 (1992).  Secondary service connection 
claims are well grounded when there is evidence of a current 
disability and evidence which demonstrates a causal 
relationship between the current disability and a service-
connected disability.  See Reiber v. Brown, 7 Vet. App. 513 
(1995); Schroeder v. Brown, 6 Vet. App. 220 (1994).

The RO granted service connection for hepatitis and hepatis-
related arthralgias of multiple joints.  The veteran is 
seeking service connection for degenerative arthritis.  There 
is no question that the veteran is service-connected for 
hepatitis and that he currently has degenerative arthritis.  
The question in this case is whether or not there is 
competent evidence of a causal relationship between the 
service-connected hepatitis and the degenerative arthritis.  

VA examiner's have clearly stated that hepatitis is known to 
cause arthralgias.  They have also noted that the veteran had 
arthritis related to hepatitis.  None of the examiner's have 
attributed degenerative arthritis to the veteran's service-
connected hepatitis.  In reading the August 1998 examination 
report it is clear that the VA examiner differentiates 
between hepatitis related arthralgias and what he terms multi 
site degenerative joint disease.  He treats them as two 
separate disabilities.  

As is noted above the veteran is not competent to provide 
such evidence.  In the absence of competent medical evidence 
of a nexus between the degenerative arthritis and hepatitis, 
the claim for service connection on a secondary basis is not 
well grounded.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).  


ORDER

Service connection for degenerative arthritis is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

